Citation Nr: 9924241	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-31 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1973.  


FINDINGS OF FACT

1.  The Board is satisfied that all relevant evidence has 
been associated with the claims folder.  

2.  The current manifestations of disability asserted by the 
veteran are attributed not to his asymptomatic service-
connected postoperative right inguinal hernia, but to the 
scar left following that surgery; they include pain, 
tenderness and discomfort without objective evidence of those 
complaints.  


CONCLUSION OF LAW

A compensable evaluation for the veteran's service-connected 
postoperative right inguinal hernia is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7; 4.115, 
Diagnostic Code 7338; 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran argues that his service-connected postoperative 
right inguinal hernia is not causing problems for him, but 
that the scar that remains from the surgery is.  He testified 
before the undersigned that the scar is tender and painful, 
and constantly itches.  

While serving on active duty, the veteran incurred a right 
inguinal hernia.  In June 1973 he underwent surgery to repair 
the hernia, and later that month the incision broke open but 
by July was healed.  In March 1974 he was admitted to a VA 
medical facility for removal of an undescended testis, at 
which time it was noted that he had no hernia.  

The veteran filed a claim seeking service connection for 
residuals of postoperative right inguinal hernia in May 1995.  
A VA compensation and pension examination was performed in 
September 1995, during which the examiner noted that the 
veteran's claims folder was not available to him.  However, 
he noted that the veteran had a six-inch surgical scar in the 
right inguinal area, with no evidence of recurrence of the 
hernia.  No significant tenderness of the scar was noted.  
Service connection was granted for right inguinal hernia, 
postoperative, effective March 1995, and the disability was 
assigned a noncompensable rating under Diagnostic Code 7338.  
The veteran was notified of that decision, and in June 1996 
commenced this appeal when he expressed disagreement with the 
initial disability rating assigned.  In a Statement of the 
Case provided to him in June 1996, the Regional Office (RO) 
explained that a higher rating was not warranted because his 
symptoms were not comparable with recurrent hernia readily 
reducible and well supported by a truss or belt.  In August 
1996 the veteran perfected this appeal and requested a 
hearing before a traveling member of the Board.  The RO 
obtained additional post-service treatment records and 
provided the veteran with a Supplemental Statement of the 
Case in December 1997 in which it explained that a higher 
rating was not warranted because the veteran did not have a 
postoperative recurrent hernia which is readily reducible and 
well supported by a truss or belt, and his surgical scar was 
present, without significant tenderness.  At a hearing before 
the undersigned in January 1998, the veteran testified that 
he has no recurrent problems with the hernia, but that he 
does have problems with the hernia scar.  He reported that 
the scar is painful, and constantly itches.  He also stated 
that the scar is disfiguring in his eyes and very 
discomforting, and that he squats a lot at work and that 
activity irritates his scar.  It is argued in his behalf that 
the scar should be assigned a separate, compensable 
disability rating.  

The Board remanded this matter in April 1998 to obtain 
additional treatment records, if any, and to afford the 
veteran the opportunity for a VA examination to determine the 
current symptomatology and severity of the hernia and the 
scar.  The RO was to then consider assigning a separate 
disability rating for the scar.  

The report of the April 1999 VA compensation and pension 
examination revealed that the proximal end of the veteran's 
six-and-one-half inch hernia scar appeared to be fixed to the 
surface below.  There was no evidence of infection or 
swelling.  The scar was very tender along its entire length, 
according to the veteran.  There was no recurrence of the 
hernia.  There was no pain with movement of the lower 
extremity.  The examiner's impression was right inguinal 
hernia repair with removal of the right testis; possible 
adhesions; no objective findings of pain or tenderness of the 
scar, and no limitation of function caused by the scar, no 
disfigurement, no evidence of excoriation of the scar, and 
the veteran was wearing regular jeans at the time of the 
examination.  The RO asked the veteran to furnish medical 
evidence from all medical personnel and facilities from which 
he was treated since May 1996.  No response was received.  In 
a SSOC sent to the veteran in May 1999, it was explained 
that, following consideration of all the evidence of record, 
his claim for a compensable rating remained denied.  


Applicable laws and regulations

VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  The ratings shall be based, 
as far as practicable, upon the average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155.  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Separate ratings may be appropriate when the veteran 
experiences separate and distinct manifestations stemming 
from the same injury.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical element in determining whether the 
veteran's disabilities may be rated separately is whether any 
of the symptomatology for any condition is duplicative of or 
overlapping with the symptomatology of the other conditions. 

Inguinal hernias are rated under Diagnostic Code 7338 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
rating criteria provide a 60 percent rating for symptoms 
comparable with large, postoperative, recurrent hernia, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent rating 
is warranted when the veteran exhibits symptoms comparable 
with a hernia that is small, postoperative recurrent, or 
unoperated irremediable, not well supported by a truss, or 
not readily reducible.  A ten percent rating is warranted 
when the veteran's symptoms are comparable with a 
postoperative recurrent, readily reducible and well supported 
by a truss or belt.  38 C.F.R. § 4.115, Diagnostic Code 7338.

Superficial, poorly nourished scars with repeated ulceration 
are afforded a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

Superficial scars that are tender and painful on objective 
demonstration are to be rated 10 percent disabling under 
Diagnostic Code 7804.  The Note to that Diagnostic Code in 
the Schedule adds that the 10 percent rating will be 
assigned, when the requirements are met, even though the 
location of the scar may be on the tip of the finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118.  

Other scars are rated based on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  



Analysis

The Board has considered the evidence submitted by the 
veteran and obtained by the RO, and is satisfied that the 
veteran has been afforded ample opportunity to submit 
evidence and argument.  The evidence reveals that he 
currently suffers no symptoms or manifestations of a 
recurrent hernia.  In the absence of symptoms or 
manifestations comparable with postoperative recurrent hernia 
readily reducible and well supported by a truss or belt, a 
rating of ten percent is not warranted.  Likewise, he does 
not exhibit symptoms comparable with a large, postoperative, 
recurrent hernia, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable, or symptoms comparable with a hernia that is 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by a truss, or not readily reducible, so 
ratings of 60 or 30 percent are not supported by the 
evidence.  As the current disability picture resulting from 
the veteran's service-connected hernia is more nearly 
approximated by a noncompensable rating, a higher rating is 
not warranted.  38 C.F.R. §§ 4.7, 4.115, Diagnostic Code 
7338.

The Board has also considered whether a separate rating is 
warranted for impairment caused by the scar left as the 
result of the in-service hernia repair in accordance with 
Esteban.  The rating criteria for the minimum compensable 
disability rating, 10 percent, require that the veteran 
present symptoms comparable with a tender, painful scar, 
under Diagnostic Code 7804, or a poorly nourished scar with 
repeated ulceration under Diagnostic Code 7803.  If the 
veteran exhibits impairment of function, such impairment may 
be assigned a compensable rating under the appropriate 
Diagnostic Code.  See Diagnostic Code 7805.  

In this case, the evidence submitted by the veteran meets 
none of the rating criteria for a compensable rating for a 
scar.  Although the veteran complains of pain, itching and 
discomfort of the scar, upon examination there was no 
objective evidence of a tender, painful scar and therefore no 
support for a compensable rating under Diagnostic Code 7804.  
The veteran does not allege that his scar is poorly nourished 
or that he experiences repeated ulceration, and such 
conditions were not noted upon examination so a compensable 
rating under Diagnostic Code 7803 is not warranted based on 
the evidence of record.  The veteran does not allege that the 
scar causes impairment of function, and the examiner noted no 
such impairment upon examination so further consideration of 
a compensable rating under another Diagnostic Code is not 
warranted pursuant to Diagnostic Code 7805.  A scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar, and the current state of the 
record does not document any such complications. Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, a separate 
disability rating for the scar left by the veteran's in-
service hernia repair is not warranted at this time.  

The Board notes that the veteran does not allege that he 
still has a hernia, nor has he presented any evidence of the 
recurrence of the hernia repaired in service.  The record is 
devoid of any mention of complications, treatment or any 
continuing hernia condition, and the veteran has not offered 
any objective evidence that he has a painful or tender scar, 
that his scar has repeated ulceration, or that it impairs his 
function.  In essence the veteran seeks a compensable 
disability rating based on the fact that he has a service-
connected postoperative hernia and that he is currently 
experiencing discomfort.  That is not enough to establish 
entitlement to a higher rating.  Accordingly, a claim for a 
compensable disability rating is not warranted.  

The veteran has not asserted that the symptoms and 
manifestations of the residuals of his service-connected 
inguinal hernia, postoperative, right, requires frequent 
hospitalization.  In fact, he said the hernia has not 
recurred or caused other problems, and that he had not been 
treated for it since the surgery, and he did not indicate 
that the scar has required hospitalization since 1974.  In 
addition, he has not asserted that either the hernia or the 
scar have caused marked interference with employment, or 
presented other indicia of a disability picture that is so 
exceptional or unusual that it is not adequately represented 
by VA's Rating Schedule.  Accordingly, the Board does not 
find that additional action is warranted under 38 C.F.R. 
§ 3.321(b)(1).  



ORDER

A compensable disability rating for the veteran's service-
connected postoperative right inguinal hernia is not 
warranted.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

